RECOMMENDED FOR FULL-TEXT PUBLICATION
16   Hall v. Baptist Memorial                  No. 98-6761                     Pursuant to Sixth Circuit Rule 206
     Health Care Corp.                                                 ELECTRONIC CITATION: 2000 FED App. 0199P (6th Cir.)
                                                                                   File Name: 00a0199p.06

discharged because he did not share supervisor’s Mormon
beliefs). Even if this case could be so characterized, the     UNITED STATES COURT OF APPEALS
evidence shows that the College president had a list of
available positions she offered to help Hall obtain if Hall                      FOR THE SIXTH CIRCUIT
would have agreed to resign her position as a Student                              _________________
Services Specialist.     Hall declined this reasonable
accommodation and was terminated.
                                                                                                 ;
                                                                                                  
                            III.                                GLYNDA L. HALL,
                                                                                                  
                                                                         Plaintiff-Appellant,
                                                                                                  
    Accordingly, the judgment of the district court granting
                                                                                                  
defendant’s motion for summary judgment is AFFIRMED.                                                 No. 98-6761
                                                                           v.
                                                                                                  
                                                                                                   >
                                                                BAPTIST MEMORIAL HEALTH           
                                                                                                  
                                                                                                  
                                                                CARE CORPORATION, d/b/a

                                                                                                  
                                                                Baptist Memorial College of

                                                                          Defendant-Appellee. 
                                                                Health Sciences,
                                                                                                  
                                                                                                 1
                                                                      Appeal from the United States District Court
                                                                   for the Western District of Tennessee at Memphis.
                                                                  No. 98-02035—Bernice B. Donald, District Judge.
                                                                                 Argued: December 10, 1999
                                                                              Decided and Filed: June 13, 2000
                                                                Before: BOGGS and SUHRHEINRICH, *Circuit Judges;
                                                                           POLSTER, District Judge.




                                                                   *
                                                                    The Honorable Dan Aaron Polster, United States District Judge for
                                                               the Northern District of Ohio, sitting by designation.

                                                                                                 1
2    Hall v. Baptist Memorial                     No. 98-6761      No. 98-6761                    Hall v. Baptist Memorial       15
     Health Care Corp.                                                                                  Health Care Corp.

                    _________________                              showing that she was fired for any reason other than taking a
                                                                   leadership position in an organization that condones a
                         COUNSEL                                   lifestyle the College considers antithetical to its mission.
                                                                   Thus, the district court correctly found that Hall failed to
ARGUED: Clyde W. Keenan, KEENAN, DABBOUS &                         show that this reason was a pretext for religious
LAZARINI, Memphis, Tennessee, for Appellant. Paul E.               discrimination.
Prather, KIESEWETTER, WISE, KAPLAN, SCHWIMMER
& PRATHER, Memphis, Tennessee, for Appellee.                          Hall endeavors to put a “reasonable accommodation” (as
ON BRIEF: Clyde W. Keenan, KEENAN, DABBOUS &                       opposed to disparate treatment) spin on this issue. In
LAZARINI, Memphis, Tennessee, for Appellant. Paul E.               reasonable accommodation religious discrimination cases, a
Prather, KIESEWETTER, WISE, KAPLAN, SCHWIMMER                      plaintiff must establish that it holds a sincere religious belief
& PRATHER, Memphis, Tennessee, for Appellee.                       that conflicts with an employment requirement, that it
                                                                   informed the employer of the conflict, and that it was
                    _________________                              discharged or disciplined for failure to comply with the
                                                                   conflicting requirement. Cooper v. Oak Rubber Co., 15 F.3d
                        OPINION                                    1375, 1378 (6th Cir. 1994) (citing Smith v. Pyro Mining Co.,
                    _________________                              827 F.2d 1081, 1085 (6th Cir. 1987), cert. denied, 485 U.S.
989 (1988)). That analysis is not relevant to this case, since
  POLSTER, District Judge. Plaintiff-Appellant Glynda L.           Hall’s employer did not direct her to do anything that
Hall sued her former employer, Defendant-Appellee Baptist          conflicted with her religious beliefs, and Hall was not
Memorial College of Health Sciences (the “College”), under         terminated over a failure to perform any duties which
Title VII, 42 U.S.C. § 2000e(5), alleging that the College         conflicted with her religious beliefs. See, e.g., Cooper, 15
unlawfully terminated her employment based on her religion.        F.3d 1375 (Seventh Day Adventist sues employer for
The district court entered summary judgment in favor of the        requiring her to work on her Sabbath Day); Cowan v. Gilless,
College. For the following reasons, we affirm.                     No. 95-5679 , 1996 WL 145873 (6th Cir. Mar. 29, 1996);
                               I.                                  Riselay v. Secretary of Health and Human Servs., No. 90-
                                                                   1779, 1991 WL 44319 (6th Cir. Apr. 2, 1991) (Christian
   Baptist Memorial Health Care Corporation (“Health Care          Scientist sues employer for failing to allow sick leave);
Corporation” or “Corporation”) is a nonprofit corporation          E.E.O.C. v. University of Detroit, 904 F.2d 331 (6th Cir.
established with the purpose of “carrying out a health care        1990) (Catholic employed by closed-shop employer refuses
mission consistent with the traditional and ongoing health         to pay dues to union because of union’s affiliation with
care missions of the Arkansas, Mississippi and Tennessee           organizations supporting abortion); Stanley v. Lawson Co.,
Baptist Conventions and their affiliated Baptist churches with     993 F. Supp. 1084 (N.D. Ohio 1997) (Christian sues employer
which the Corporation shares common religious bonds and            who requires her to sell adult magazines); Favero v.
convictions.” Joint Appendix (“JA”) 284-85. It is committed        Huntsville Indep. Sch. Dist., 939 F. Supp. 1281 (S.D. Tex.
to the “threefold ministry of Christ -- preaching, teaching and    1996) (Worldwide Church of God members sue employer for
healing.” JA 308. To this end, the Corporation is authorized       failing to give them extended leaves to observe their holy
to “acquire, own, lease, manage, operate, sell, construct,         days). But see Shapolia v. Los Alamos Nat’l Laboratory, 773
finance, provide services to, generally deal with, and affiliate   F. Supp. 304 (D. N.M. 1991) (employee alleges he was
14    Hall v. Baptist Memorial                     No. 98-6761      No. 98-6761                   Hall v. Baptist Memorial       3
      Health Care Corp.                                                                                 Health Care Corp.

comparison is also flawed because Hall has not alleged that         with or be the parent organization of separately incorporated
she was terminated for conducting an illicit affair, but for her    hospitals, clinics, home health care organizations,
membership in Holy Trinity. The district court correctly            rehabilitation centers, health maintenance organizations,
concluded that Hall failed to establish that a similarly-situated   hospices, nursing homes, nursing and other schools,
co-worker received more favorable treatment than she did.           educational organizations and institutions. . . . ” JA 285.
  Even assuming that Hall had set forth a prima facie case,           The chief executive officer and all directors of the Health
she has failed to show that the reason for her termination was      Care Corporation must be members of Baptist churches
a pretext for discrimination based on her religion. The             affiliated with the State Baptist Convention in the states of
College contends that it terminated Hall because she assumed        their residence. The Corporation submits annual reports and
a leadership position in an organization that publicly              certified audits to the Arkansas, Mississippi and Tennessee
supported homosexual lifestyles, a view that clashed with the       Baptist Conventions. The Corporation is the parent of Baptist
Southern Baptist Convention’s outspoken denunciation of             Memorial Hospital which, in turn, is the parent of Baptist
homosexuality and the College’s avowed mission. Because             Memorial College of Health Sciences. The Corporation
she exerted influence over students and student activities at       chooses the Hospital’s board of directors which, in turn,
the College, her leadership position at Holy Trinity conflicted     appoints the board of directors for the College.
with her job.
                                                                       The Hospital’s charter states that it is a nonprofit
  The record in this case is consistent. It shows that the          corporation organized for “charitable, educational, religious
College tolerated employees of different faiths or no faiths,       and scientific” purposes and that its purposes include
e.g., Methodists, Seventh Day Adventists, and atheists. It also     “hospital and health care and education . . . in line with the
shows that the president of the College concluded that where        traditional and ongoing mission of the Baptist churches
Hall went to church was her business, and that Hall suffered        affiliated through their State Baptist Conventions in Arkansas,
no adverse consequences when it became known that she was           Mississippi and Tennessee with the Southern Baptist
a member of Holy Trinity.                                           Convention as now known and practiced among Baptists.”
                                                                    JA 297. The Hospital’s bylaws state that its primary purpose
   To show that the termination was based on her religion,          is to provide “health services, education and scientific
Hall must show that it was the religious aspect of her              research in accordance with Christian principles as set out in
leadership position that motivated her employer’s actions. Cf.      [its charter] in line with the mission of the [Hospital].” JA
Shahar v. Bowers, 114 F.3d 1097, 1118 (11th Cir. 1997).             300. In the event of the Hospital’s dissolution, all remaining
There is no evidence that the religious nature of Hall’s            assets must be transferred to the Health Care Corporation if
leadership role at Holy Trinity contributed to her termination.     that organization qualifies for tax-exempt status under Section
Hall testified that the College would have fired her if she had     501(c)(3) of the Internal Revenue Code. If the Corporation
been elected president of a local gay and lesbian coalition, or     does not qualify for tax-exempt status, the assets must be
if she had made a televised speech opposing the Southern            transferred to the Baptist Memorial Health Care System. If
Baptists’ position on the issue of homosexuality. The fact          the Health Care System does not qualify for tax-exempt
that the organization in which she assumed a leadership             status, the assets must be distributed to the State Baptist
position is a church does not transform her dismissal into one      Conventions of Arkansas, Mississippi and Tennessee.
based on religion. Hall has made no additional evidentiary
4     Hall v. Baptist Memorial                     No. 98-6761      No. 98-6761                     Hall v. Baptist Memorial       13
      Health Care Corp.                                                                                   Health Care Corp.

  The College was founded by the Mississippi, Arkansas and          Convention’s prohibition against the ordination of women.
Tennessee Baptist Conventions. It receives financial support        However, Miller was merely acting in accordance with the
from both the Hospital and the Corporation. The College             permissible procedures of her faith and was thus being treated
recruits students in Baptist newspapers in seven states. It also    no differently than any other non-Baptist who acted in
recruits students at the State Baptist Conventions in               accordance with the tenets of her faith. Miller was thus not
Mississippi, Arkansas and Tennessee.                                similarly situated to Hall, in that she did not assume a
                                                                    leadership position in an organization that publicly supported
  The mission statement of the College provides that the            homosexual lifestyles.
College “is an outgrowth of the mission of Baptist Memorial
Hospital, which is based on the three-fold ministry of Christ:        In addition, the First Amendment does not permit federal
preaching, teaching, and healing.” JA 386. The motto of the         courts to dictate to religious institutions how to carry out their
College, which is incorporated in its seal, is “higher education    religious missions or how to enforce their religious practices.
with a higher purpose.” JA 391, 920. The seal displays two          As the district court in the instant case eloquently observed:
hands representing service and scholarship on a Bible
adjacent to a branch representing the tree of knowledge. JA           In essence, [Hall] is requesting this court to tell the
391. The College informs students of its Christian mission            [College] that it must be opposed to the ordination of
and its relationship with Baptist principles at orientations and      women with the same degree of conviction and intensity
open houses. Students are required to take three hours of             it has expressed in its opposition to the gay and lesbian
religious studies, and to dress in a manner “that reflect[s]          lifestyle, or suffer liability under Title VII. The federal
Christian principles of appropriateness.” JA 408. The                 courts are not in the business of enforcing religious
College holds prayer breakfasts and plans numerous chapel             orthodoxy or requiring consistency and uniformity in
programs led by local Baptist ministers. It has served as host        religious beliefs or practices. If a particular religious
for the World Changers, a mission organization sponsored by           community wishes to differentiate between the severity
the Southern Baptist Convention.                                      of violating two tenets of its faith, it is not the province
                                                                      of the federal courts to say that such differentiation is
   On August 7, 1995, the College hired Glynda Hall as a              discriminatory and therefore warrants Title VII
Student Services Specialist. As a Student Services Specialist,        liability. . . .
Hall worked with students and the administration in
organizing and planning activities of various campus student        Hall, 27 F. Supp. 2d at 1039-40 (quoting Lynch v. Donnelly,
organizations. Hall was responsible for interpreting school         465 U.S. 668, 672 (1984) (citation omitted)).
policies and ensuring that all student activities were consistent
with the mission of the College. JA 1106. She was required            Hall also contends that other similarly-situated employees
to work with the Christian student organization, coordinating       were treated more favorably than she. According to Hall, the
its involvement with the Tennessee Baptist Convention               College took no employment action against two employees
student ministries department. This duty necessitated her           whom it knew were having an adulterous relationship,
attendance at meetings of the Tennessee Baptist Convention.         contrary to Southern Baptist principles. This argument is
                                                                    meritless. As with Cynthia Miller, Hall has not established
  It is undisputed that Hall was a good employee who                that the two employees assumed leadership positions in
received no disciplinary actions during the term of her             organizations supporting homosexual lifestyles. The
12   Hall v. Baptist Memorial                     No. 98-6761      No. 98-6761                   Hall v. Baptist Memorial       5
     Health Care Corp.                                                                                 Health Care Corp.

1241, 1246 (6th Cir. 1995). If the plaintiff makes a prima         employment. On June 4, 1996, she was given a performance
facie case, a presumption of discrimination arises. In order to    evaluation with all “exemplary” and “accomplished” scores.
overcome this presumption, the defendant must articulate a         JA 876-85. On June 27, 1996, she received a letter extending
legitimate nondiscriminatory reason for the plaintiff’s            her contract through 1997, along with a raise.
termination. Id. If the defendant can do so, the burden shifts
back to the plaintiff to prove that the articulated reason was       In the spring of 1996, Hall began the process of becoming
merely a pretext for the real reason, unlawful discrimination.     a lay minister at Holy Trinity Community Church (“Holy
Id.                                                                Trinity”) -- a church she had been attending since February
                                                                   1995.     According to Hall, Holy Trinity is a non-
   It is undisputed that Hall is a member of a protected class     denominational Christian church that reaches out to all
(a member of Holy Trinity Community Church), that she was          persons seeking a relationship with Jesus Christ. The
qualified for her position as a Student Services Specialist at     congregation includes many gay and lesbian members,
the College, and that she suffered an adverse employment           including Hall. Holy Trinity teaches that there is nothing
decision. Hall has not alleged that she was replaced by            inherently inconsistent between the homosexual lifestyle and
someone outside the protected class; thus, our de novo review      Christianity. It solicits homosexual members through
focuses on whether Hall has shown that she was treated less        advertisements in Second Stone, a national publication for
favorably than similarly-situated persons not a member of the      gay, lesbian and bisexual Christians.
protected class. In other words, Hall has the burden of
establishing that comparable co-workers who engaged in               The Southern Baptist Convention is outspoken against
substantially the same conduct as she were treated better.         homosexual lifestyles. Its formal resolution on the issue of
Hollins v. Atlantic Co., Inc., 188 F.3d 652, 661 (6th Cir.         homosexuality states that the Convention “deplores
1999) (citing Manzer v. Diamond Shamrock Chems. Co., 29            homosexuality as a perversion of divine standards and as a
F.3d 1078, 1084 (6th Cir. 1994)).                                  violation of nature and natural affections.” JA 310.
                                                                   Moreover, “while God loves the homosexual and offers
  The district court found that Hall did not show that any         salvation, homosexuality is not a normal lifestyle and is an
similarly-situated non-protected employee had received more        abomination in the eyes of God.” Id.
favorable treatment by the College. In the words of the
district court, Hall did not show, for example, that the College      In the summer of 1996, Dr. Paul Barkley, a Southern
“had ever treated an employee who assumed a leadership             Baptist minister and Hall’s supervisor, asked Hall where she
position in an organization expressing public support for          attended church. She informed him that she attended Holy
homosexuals and the homosexual lifestyle any differently           Trinity. Because of Barkley’s suspicion that Holy Trinity
than it treated her.” Hall v. Baptist Memorial Health Care         condoned homosexual lifestyles and the Southern Baptist
Corp., 27 F. Supp. 2d 1029, 1038 (W.D. Tenn. 1998).                Convention’s clear denunciation of such alternative lifestyles,
                                                                   he informed the College president, Dr. Rose Temple, about
  On appeal, Hall argues that another employee, Cynthia            Hall’s attendance there. Temple told Barkley that the College
Miller, was similarly situated to Hall but treated more            would not intervene in Hall’s choice of where to attend
favorably. Miller became an ordained minister in the               church.
Christian Methodist Episcopal Church, but was allowed to
continue her employment despite the Southern Baptist
6    Hall v. Baptist Memorial                   No. 98-6761      No. 98-6761                    Hall v. Baptist Memorial       11
     Health Care Corp.                                                                                Health Care Corp.

   On September 15, 1996, Hall was ordained as a lay minister    at 1345 (quoting Little, 929 F.2d at 951). Accordingly, the
at Holy Trinity. Hall did not invite Barkley to her ordination   court in Ward v. Hengle, 124 Ohio App. 3d 396, 400 (1997),
ceremony because she feared she would be fired if Barkley        held that the trial court need not even determine whether a
discovered she was a lesbian and that Holy Trinity welcomed      church waived its Title VII exemption from religious
homosexual members. Shortly after her ordination, however,       discrimination claims based on a statement in its employment
she informed Barkley that she was a lesbian. Hall brought        handbook that it would not discriminate against its personnel
Barkley a copy of Second Stone to show him that there were       on the basis of religion. See also Siegel, 13 F. Supp. 2d at
a number of churches and denominations that welcomed and         1344 (government funds are most likely available to all
supported the gay and lesbian community. She showed him          institutions of higher learning whether or not they have a
an advertisement in the newspaper for Holy Trinity.              religious affiliation).
  Barkley relayed this information and the newspaper to            For these reasons, the district court did not err in
Temple. Temple testified that she perceived Hall’s position      determining that the College was exempt from the Title VII
at the College to be one of considerable influence over          prohibition against discrimination based on religion.
students, that Holy Trinity’s views on homosexuality were
inconsistent with those of the Southern Baptist Convention                                      B.
and thus the College, and that this inconsistency created a
conflict of interest. Accordingly, on November 20, 1996,           Hall also argues that the district court erred in finding that
Temple asked Hall to resign. Temple told Hall that if she        she failed to establish her prima facie case or that she failed
would agree to resign, Temple would help her obtain another      to prove that the College’s articulated reason for firing her
more appropriate position within the College, the Hospital or    was pretextual. A plaintiff may prove discrimination under
the Health Care Corporation for which she was qualified.         Title VII through direct or circumstantial evidence. In the
Hall refused this offer and the College terminated her for a     absence of direct evidence of discrimination, a plaintiff must
“conflict of interest.” The termination took place on            establish its case under the framework first enunciated in
December 3, 1996.                                                McDonnell Douglas Corp. v. Green, 411 U.S. 792 (1973).
                                                                 Mitchell v. Toledo Hosp., 964 F.2d 577, 582-83 (6th Cir.
  Hall filed a complaint with the EEOC on January 16, 1997,      1992).
and was issued a right-to-sue letter on December 5, 1997.
She subsequently filed a complaint alleging employment              The McDonnell Douglas framework consists of three
discrimination based on religious grounds in the Western         stages. First, the plaintiff must establish a prima facie case of
District of Tennessee on January 14, 1998. Cross motions for     discrimination. In order to establish her prima facie case,
summary judgment were filed by the parties. On November          Hall must show that (1) she is a member of a protected group;
23, 1998, the district court granted summary judgment in         (2) she was subject to an adverse employment action; (3) she
favor of the College and dismissed the case. Hall filed a        was qualified for the position; and (4) she was replaced by
timely appeal from the district court’s decision.                someone outside the protected class or was treated less
                                                                 favorably than a similarly-situated employee outside the
  Hall raises three issues on appeal: (1) whether the district   protected class. McDonnell Douglas, 411 U.S. at 802; Texas
court erred in finding that the College was a religious          Dept. of Community Affairs v. Burdine, 450 U.S. 248, 252-53
institution entitled to an exemption from Title VII’s            (1981); Talley v. Bravo Pitino Restaurant, Ltd., 61 F.3d
10    Hall v. Baptist Memorial                      No. 98-6761      No. 98-6761                     Hall v. Baptist Memorial        7
      Health Care Corp.                                                                                    Health Care Corp.

Corporation. Thus, the College has a direct relationship with        prohibition against religious discrimination; (2) whether the
the Baptist church.                                                  district court erred in finding that the statutory Title VII
                                                                     exemption was not waivable; and (3) whether the district
   The College atmosphere is permeated with religious                court erred in finding that Hall did not state a prima facie case
overtones. It recruits students in Baptist publications and at       of religious discrimination, and in finding that the College’s
Baptist Conventions. Prospective students are informed of            proffered nondiscriminatory reason was not pretextual.
the religious mission of the College at open houses. Incoming
students are informed of this mission at orientation. The                                           II.
College seal includes a picture of the Bible and the words
“higher education with a higher purpose.” All students are             Summary judgments are reviewed de novo. E.E.O.C. v.
required to take three hours of religious studies and must           University of Detroit, 904 F.2d 331, 334 (6th Cir. 1990). The
comply with a dress code that reflects “Christian principles of      College has the initial burden to demonstrate the absence of
appropriateness.” JA 408. The College holds numerous                 any genuine issue of material fact. Celotex Corp. v. Catrett,
prayer breakfasts and chapel programs. It has held several           477 U.S 317, 327 (1986). If the College meets that
commencements at Baptist churches and hosted Baptist-                requirement, the burden shifts to Hall to present sufficient
sponsored programs. The fact that the College trains its             admissible evidence on which a jury could return a verdict in
students to be nurses and other health care professionals does       her favor. Anderson v. Liberty Lobby, Inc., 477 U.S. 242,
not transform the institution into one that is secular. See, e.g.,   249-50 (1986).
Mississippi College, 626 F.2d 477 (four-year co-educational
liberal arts college owned and operated by the Mississippi                                          A.
Baptist Convention is a “religious educational institution”);
Siegel v. Truett-McConnell College, Inc., 13 F. Supp. 2d 1335          Title VII of the 1964 Civil Rights Act states that it shall be
(N.D. Ga. 1994) (private co-educational college of liberal arts      an unlawful employment practice for an employer “to
and sciences founded by the Georgia Baptist Convention is a          discharge any individual, or otherwise to discriminate against
“religious educational institution” under Title VII).                an individual with respect to his compensation, terms,
                                                                     conditions, or privileges of employment, because of such
   Hall contends that even if the College is a religious             individual’s race, color, religion, sex or national origin. . . .”
educational institution, it waived the Title VII exemption for       42 U.S.C. § 2000e-2(a).              In recognition of the
such institutions because it represented itself as being an          constitutionally-protected interest of religious organizations
equal opportunity employer and because it received federal           in making religiously-motivated employment decisions,
funds. However, the statutory exemptions from religious              however, Title VII has expressly exempted religious
discrimination claims under Title VII cannot be waived by            organizations from the prohibition against discrimination on
either party. Little, 929 F.2d at 951; Siegel, 13 F. Supp. 2d        the basis of religion:
at 1345. The exemptions reflect a decision by Congress that
religious organizations have a constitutional right to be free         This subchapter shall not apply to . . . a religious
from government intervention. Id. “Once Congress stated                corporation, association, educational institution, or
that ‘[t]his title shall not apply’ to religiously-motivated           society with respect to the employment of individuals of
employment decisions by religious organizations,” neither              a particular religion to perform work connected with the
party could expand the statute’s scope. Siegel, 13 F. Supp. 2d         carrying on by such corporation, association, educational
                                                                       institution, or society of its activities.
8      Hall v. Baptist Memorial                      No. 98-6761    No. 98-6761                    Hall v. Baptist Memorial        9
       Health Care Corp.                                                                                 Health Care Corp.

42 U.S.C. § 2000e-1(a). Another, more specific exemption            point. In determining whether the College qualifies for the
applies only to religious educational organizations:                statutory exemption, the court must look at all the facts to
                                                                    decide whether the College is a religious corporation or
    It shall not be an unlawful employment practice for a           educational institution. Killinger, 113 F.3d at 198-99. It is
    school, college, university, or other educational               appropriate to consider and weigh the religious and secular
    institution or institution of learning to hire an employee      characteristics of the institution. E.E.O.C. v. Townley Eng’g
    of a particular religion if such school, college, university,   & Mfg.Co., 859 F.2d 610 (9th Cir. 1988), cert. denied, 489
    or other educational institution or institution of learning     U.S. 1077 (1989); E.E.O.C. v. Mississippi College, 626 F.2d
    is, in whole, or in substantial part, owned, supported,         477 (5th Cir. 1980), cert. denied, 453 U.S. 912 (1981).
    controlled, or managed by a particular religion or by a
    particular religious corporation, association, or society,        In this case, the district court properly weighed the facts and
    or if the curriculum of such school, college, university, or    identified the specific religious and secular characteristics of
    other educational institution or institution of learning is     the College. Based on that analysis, the district court
    directed towards the propagation of a particular religion.      concluded that the College had set forth sufficient evidence to
                                                                    support its characterization of the College as a religious
42 U.S.C. § 2000e-2(e)(2).                                          educational institution. We agree.
   The decision to employ individuals “of a particular                The College qualifies for the exemption under the plain
religion” under § 2000e-1(a) and § 2000e-2(e)(2) has been           language of § 2000e-2(e)(2) because it is a “school, college,
interpreted to include the decision to terminate an employee        university, or other educational institution or institution of
whose conduct or religious beliefs are inconsistent with those      learning . . . [that] . . . is, in whole, or in substantial part,
of its employer. See, e.g., Little v. Wuerl, 929 F.2d 944, 951      owned, supported, controlled, or managed by a . . . religious
(3rd Cir. 1991); Killinger v. Samford Univ., 113 F.3d 196,          corporation.” Id. Moreover, the record shows that the
198 (11th Cir. 1997). In Little, for example, the court             Baptists created the Health Care Corporation with the sole
concluded that the Title VII exemption included the decision        purpose of making the interrelated religious/service mission
of a parochial school to terminate a tenured Protestant teacher     of the Baptists a reality. It accomplished this by authorizing
who had failed to validate her second marriage by first             the Corporation to “separately incorporate hospitals, clinics,
seeking an annulment of her previous marriage through the           home health care organizations, rehabilitation centers, health
proper canonical procedures of the Catholic church. 929 F.2d        maintenance organizations, hospices, nursing homes, nursing
at 951. Similarly, in Killinger, the court concluded that the       and other schools. . . .” JA 285. The College and the Hospital
Title VII exemption included the decision of a Baptist              are mere examples of those facilities.
university to remove a Baptist faculty member from his
teaching position because his religious beliefs differed from         The College was founded by three sectarian organizations:
those of the dean. 113 F.3d at 198.                                 the Mississippi, Arkansas and Tennessee Baptist
                                                                    Conventions. It is a subsidiary of the Hospital which is a
  Hall argues on appeal that the district court erred in finding    subsidiary of the Health Care Corporation, and it receives
that the College was a “religious educational institution”          funds from both the Hospital and the Corporation. The
entitled to the Title VII exemption from religious                  “preaching, teaching, and healing” mission of the College is
discrimination claims. There is no Sixth Circuit precedent on       subsumed in the missions of the Hospital and the